                        Case 19-01156-EPK     Doc 86     Filed 11/23/20        Page 1 of 2




         ORDERED in the Southern District of Florida on November 20, 2020.




                                                               Erik P. Kimball, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________

                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

         In re:                                                     Case No. 19-14871-EPK

         JILL ANNE TACIK,                                           Chapter 13

                Debtor.
         ______________________________________/
         JILL ANNE TACIK

                  Plaintiff,

         v.                                                         Adv. Proc. No. 19-01156-EPK

         6322 SEVEN SPRINGS TRUST C and
         NERMINE HANNA,

                Defendants.
         ______________________________________/


              ORDER GRANTING SUMMARY JUDGMENT IN FAVOR OF THE PLAINTIFF
                    AS TO COUNT I OF THE SECOND AMENDED COMPLAINT

                  This matter came before the Court for hearing on November 19, 2020 upon the

         Plaintiff’s Renewed Motion for Summary Judgment Against Defendants as to Count I of the

         Second Amended Complaint [ECF No. 63] filed by Jill Anne Tacik (the “Plaintiff”). For the


                                                 Page 1 of 2
              Case 19-01156-EPK       Doc 86      Filed 11/23/20   Page 2 of 2




reasons stated on the record at the hearing, the Court hereby ORDERS and ADJUDGES that

the Plaintiff’s Renewed Motion for Summary Judgment Against Defendants as to Count I of

the Second Amended Complaint [ECF No. 63] is GRANTED.



                                            ###

Copies to:

Brian K. McMahon, Esq.

Brian K. McMahon, Esq. shall serve a copy of this order on all parties in interest and file a
certificate of service with the Clerk of Court.




                                         Page 2 of 2
